834



OFFICE     OF   THE ATTORNEY    QENERAL   OFTEXAS
                       AUSTIN




                                       on m the questions
                                       veb hy thib    depart-




                            lreloufm~    Cwzt have
                    authorlzs    the erprnUltum  of
                    to aover the erpenea of re-
                    tlveewho have fled to aac\ther


        Ii the pnqsiliiag   qus~Woa ie clamrend
  .lnthe 8fflrm~tlva,    would the eotmty be llr-
  31s for such expnae if lnarlrrea    cn the ini-
  tfstlv ‘of the Disbriatirttoziey    ot the
  5hrri?f,or both, ulthoutthe lxpenae bslng
  firstlUtbooriae8    by t:,eC~owiaaionera* Court?
           *It l:oI.onmn Ccwnty liablefoC the!ax-
   ;snss    of going after 8nU cetuming a fugitivs
       oha ed with the ooml8~ion of offoneewlth-
       In 3l s Couutybut who hoe fled to mathe?
       State?
            *I? the above qussttonla anawemd In
       the rtiIrc?%tIve,would the Countyk liable
       oventhou~h th8 fut?ItIve had not hem Iadlct-
       OU by the Grand Ju.?
              Toula the t?herif~have an.$'eu?,hFrIty
       to go beyond the border or this elate end
       ratunr   l prisonnr rltbautfirst obtalnl~
       xWqutrltIun as prwiaea   in drtlcla,lGOS an&
       1006, Ccd0 ot Criminal%medur~?*
             Ariloles:lOORand 1006, Code af Crintlual
                                                    rrooo-
dum,    read aa follower
            ~&art,lGG!L Yilttm
                             the Coverncrdeema
       it proper to damanda psreonwho has oosl-
       'fitteden oitmm IO thla Ctate and haa
       fled to anotherState or territory,he may
       aamIuIonany      ruItable   parsantotelre    such’
       requl8ItIoo.  The aoouaad, If broughtbeok
       to thenState, shall be dellvbredup to the
       rheriffof the eouatpIn whlah It Is alleg-
       ed he has oonmltted the Wfen8e.
             “Art. 1006. The offloor     or permu   80
       ooernieslonrdshall rec~lveas aom~nmtlon
       the lolual and nooeasazytmrsllxq      expearer
       upon requIrItIonof the Cwernor to be allw-
       ed by auah Gwernor  and to be psi@ out or
       the State Treasury upon a omtIf1cst.e    of the
       Cmawnor reaftlugthe serviceerenderatl and
       the ellowaneetherefor.*
           On July 6 1933, thle Eepartmnt hslc?2n an
oplnlonwritten by iron.T?ruce  H. Wyent, Assistant
Attorney Cenerel,eddrwsed to Ron. Morqe B. Sheppard,
Canptrolltrof Fubllo Aaccunts that the sheriffmufat
lock alaae to Article1006 tar hla can~nmtlon, whioh
Is payehle out ot the OovernoPa I.r:w Xn?crcament Fun&;
Said   oplnIon   Is ?To. G-1016.
Hoat.Trm A. Cmren, Fags 3


vIdee ttit'fheV. S.    Cods,   Title 18, :~actlcn'bbE,
                                                     gro-

              'e1u1ooet8 or expnaee Incurr4dIn          the
    apprebandlng, eeourlw and trnnemI:.tlngeuch
    fugitive to-the State or torrltorymekinq
    euoh &mend, shell be paid by euoh State ox
    terrltotj.”

          in ths oaee of Er pm-te C-oodrmn,182 I;1p
                                                  IleO,
the oourt held thet the leas of Texas ere govemod bye
the above aentlomd                lct.
                     Con(greeelona1
          The above watione6 Fednr41  etatutaprwlbes
that all ooate or exponeee Inourre4 in the epprehendleg,
aecurlw and trenemlttl~ of the Sugltlve to the Etnte
or territory 4emnUlz~& sh411 be paid by that rtate.
         Wo quote from Texee furleprudenee,
                                          Vol. 39,
pa6e'81184 tallowsa
         'in aa8e the Gwernor deem it proper
    to 8onuu1d a poreon iran another Stete, he
    rosyo~eelon     lny suitable person to take
    ml& rlaquIsItIcn.The oe@er 6r person eo
    caamInelonedread&pas awh oomp0watIon ior
    the aervloe ee the Cavernor ellowa, to be
    peld out of the Stats Tr44euxq upon 8 aertl-
     tlcate of the Governor.      Th4   lccur~ed   on   be-
    ing brought beok t@thie State io delivered
    to tlm ahesifi of the aounty In whioh it Is
    al&~@ that he qomlt~ntl the 0ff4nw.~
Sac the oaee Xx %rta Plnkw, 215-q 2nd 334.
              in the folldwlng asset, Qomiualonere* clourt
of fradiaon                           st al, 15 EX 2nd
            County,et al ve. :7gllac)4,
535; 2aldwInve. Trevle C,ounty, 88 68:MO, and n(pmBrou4
other oasesahioh ne do not deen n4aessm-y to cIt4, It
was held that the otxm$yoomfnaionersl court hes no
 Qlc4r or suthcrIty,4 ept ouoh as ti.cmfermd upon theme
xf the CnnetItutIrnenYt atntLt4aof this state.
Bon. Tom A. ~revesl,   Tap3 4


not authorize the ComaIsv,ionera~Court to er~end' covntfr
fund8 to lover the ergenre of returning fuglhve8 uho 1
hove fled to another State. Thererore, your first quee-
tlon la answered in the negative.
            As we have enrwared your first quelitlonln the
nmgstlrr,    it la nob neomcrBaryto ans'er queatlon#.Ez, 3
m&u 4.
         The rtatutuer speolflcallyproviCe a definite'
prooeburr for returnin& fuaitivea aharged with the aom-
mI8810n H offenrer within this State who have fled to
another State and those statutes provide that when the
Corernor deeme It proper to 4omend a pereon who has om-
mitted an offense in this State and bae fled to another
State or territory,h+ my oomaisoloa any suitable perron
to take suoh requisition. It Ie a ~11 reao&zsd prinoi-
pie of law tha ,xhero the Le&sleture presokibee a defl-
nits and oerta!11method of prooedure to be followed, other
methods are by lm9lloatlonoi lew excluded. See the ease
of Foster va. City o? Xaao (bup. Ct.) 286 5.~K. llO+.
         a. reply to the lest queetlm above quoted,
lou are rerpeatfullyadvlaed that lt.~iethe oplnlon of
thir dmpastment thet the mherI.ff.wou.l.dnot hsvr tuthorl-
ty to QO beycnd the border of  thle  s;te;aend return a
prlroner without firrt obtaining requleiticna8 provide&
in Artloles 1005 end 1000, 20ai-3 0: Criminal Frocedure,
         Xe dealre to state, howmer, that in the fore-.
mlng opinioa we two not pasciincupon the lafglity OS an
oftloer'e.aot :o returnin@ a fugitive of T+)XHSfrom another
atate, whed euoh Su&ItIve h96 voluntcrrlly wolved extra-
dltlon es Is frequently done. Eowevvr, ln all buoh
oeae8, nolther the State of Texas nor tha county oen
lepally pay to the offIaer return% the fugitive my
expeaaea fnaurred by him beyond the Sttite llae.
        Trustlnp that the forefrolngi'u31gimewera your
Inquiry,we remain
                                       Your8 very truly